Buchanan, J.
(Voorhies, J., absent.)
The widow Buck having married again without causing a family meeting to be previously convened for the purpose of continuing her in the tutorship by nature, was deprived of the same by judgment of court. She subsequently prayed that a family meeting might be convened for the purpose of naming a tutor or tutrix to her minor child, Adelaide Puck. The family meeting was held accordingly, and recommended that *307Mrs. Spindler (widow PueTS) should he reinstated as natural tutrix. The proceedings of the family meeting were homologated, and the under-tutor has appealed from the judgment of homologation.
The family meeting erred in recommending that the mother should he reinstated as natural tutrix. The law does not sanction such a proceeding. The right of natural tutorship being forfeited by a second marriage, the mother could not be appointed, except as dative tutrix, and upon the condition of giving bond as dative tutrix. See Webb v. Webb, 5 An. This is the construction which we put upon the vote of the family meeting; agreeing in that respect with the views of the District Judge, as expressed in his conclusions in the decision of a rule to set aside the judgment of homologation; which rule was properly dismissed by the lower court as irregular.
The judgment dismissing the rule is affirmed; that homologating the proceedings of the family meeting is amended, by requiring Mrs. Spindler, the mother of the minor, to give security as required for a dative tutor, within ten days from the recording of this decree in the District Court. The costs of the rule to dismiss, in the District Court to he paid by the appellant, and those of this Court by the appellee.